398 F.2d 880
STATE OF FLORIDA, Appellant,v.Charles E. HORNER, Appellee.
No. 25576.
United States Court of Appeals Fifth Circuit.
Aug. 8, 1968.

George R. Georgieff, David U. Tumin, Asst. Attys. Gen., Tallahassee, Fla., Barry N. Semet, Miami, Fla., for appellant.
John D. Corse, Jacksonville, Fla., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and BOYLE, District Judge.
PER CURIAM:


1
The appellee, Charles E. Horner, was convicted of extortion and sentenced to imprisonment for ten years.  The Florida District Court of Appeal affirmed, 149 So. 2d 863.  Both the Supreme Court of Florida, 162 So. 2d 904, and the Supreme Court of the United States, 377 U.S. 268, 84 S. Ct. 1348, 12 L. Ed. 2d 305, denied review.  Numerous efforts for post conviction relief culminated in an evidentiary hearing on a petition for habeas corpus in the District Court for the Middle District of Florida.  The Court there found and held that the record as a whole 'overwhelmingly show(s) that Petitioner was deprived of the fair and impartial trial required by due process of law'.  Florida appeals.  Again viewing the totality of the record, including all component issues, factual and legal, we are not persuaded that the District Judge was in error.

The Judgment, therefore is

2
Affirmed.